Citation Nr: 1732228	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  11-10 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus and posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Bilstein, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to January 1971 and was awarded the National Defense Service Medal, Vietnam Service Medal, and Vietnam Campaign Medal. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO). 

In September 2015 and October 2016, the Board remanded the claim for additional evidentiary development. 

In a written statement received in July 2017, the Veteran and his representative appear to have raised the issue of entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).  The Veteran is advised that these statements do not meet the standards of a complete claim under 38 C.F.R. § 3.150(a).  On remand, the AOJ should notify the Veteran as to the procedures required under 38 C.F.R. § 3.155 for filing a claim for VA benefits.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.S. § 7107(a)(2) (LexisNexis 2017).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

In November 2009, the Veteran filed a claim of entitlement to service connection for hypertension due to Agent Orange exposure.  Previously, in a July 2007 rating decision, the RO granted service connection for type II diabetes mellitus with erectile dysfunction and peripheral neuropathy associated with type II diabetes mellitus.  In its grant of service connection for diabetes mellitus, the RO determined that the Veteran served in the Republic of Vietnam and, thus, was presumed to have been exposed to herbicides such as Agent Orange.  Furthermore, the National Academy of Sciences (NAS) opined at 75 Fed. Reg. 81,332 (December 27, 2010) that there is limited or suggestive evidence of an association between exposure to Agent Orange/herbicide agents and hypertension.  

In his April 2011 substantive appeal, the Veteran also raised service connection for hypertension due to service-connected type II diabetes mellitus as an additional theory of entitlement.  The Veteran is service connected for type II diabetes mellitus with erectile dysfunction, peripheral neuropathy sciatic nerve right and left lower extremities associated with diabetes mellitus, peripheral neuropathy of the right and left upper extremities associated with diabetes mellitus, and PTSD. 

VA provided an examination in December 2015 in effort to determine whether the Veteran's hypertension is related to service.  After examining the Veteran, the examiner diagnosed the Veteran with hypertension and noted that he takes Lisinopril daily.  She opined that the Veteran's hypertension is less likely than not related to service.  The VA examiner reasoned that the onset of hypertension in 2007 was many years after the Veteran separated from active duty and that she was unable to identify medical evaluation, management, or treatment for hypertension in his service treatment records.  The Board points out that the examiner's rationale violated the rule espoused in Dalton v. Nicholson, 21 Vet. App. 23, 40 (2007) that a "medical examiner cannot rely on the absence of medical records corroborating that injury to conclude that there is no relationship between the appellant's current disability and his military service."  The VA examiner also did not consider the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange.  

In October 2016, the Board remanded the case to secure an adequate nexus opinion addressing secondary service connection.  In November 2016, the same VA examiner opined that the Veteran's hypertension is less likely than not proximately due, caused by, or aggravated by his service-connected disabilities.  She explained that there is insufficient objective evidence in the current medical literature to confirm causativeness.  However, in July 2017, the Veteran's representative submitted a statement in rebuttal of the examiner's opinion regarding secondary service connection.  The representative referenced the following medical literature: 

Psychosomatic Medicine, American Board of Psychiatry and Neurology, Inc. 

Various articles and medical studies regarding the physical effects of PTSD

Diabetes Mellitus and Associated Hypertension, Vascular Disease and Nephropathy, American Heart Association 

VA/DoD Clinical Practice Guideline for the Management of Type 2 Diabetes Mellitus in Primary Care

Based on the foregoing deficiencies, the Board finds that the VA examiner's opinions are inadequate and another opinion is necessary prior to adjudication of the claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311(2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request from the Social Security Administration the records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.  If the records are not available, the claims file should be annotated to reflect such and the Veteran and his representative notified of such.

2. Obtain VA treatment records dating from February 2016 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

3. After completing the above actions and associating any additional records with the claims file, obtain a supplemental VA opinion from a nephrologist pertaining to the etiology of the Veteran's hypertension.  The contents of the entire electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated nephrologist.  The nephrologist should opine on the following: 

a. Is it at least as likely as not (50 percent probability or greater) that the Veteran's hypertension had its onset during, or is otherwise related to, his active service?

The examiner must specifically consider and discuss the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.

Please note that a medical opinion which concludes that a disease is not related to herbicide exposure solely because there is no presumption of service connection is inadequate.  

b. Is it at least as likely as not that the Veteran's hypertension was proximately caused or aggravated by his service-connected type II diabetes mellitus with erectile dysfunction? 

The nephrologist should note that this question requires two separate opinions: one for causation and a second for aggravation.  The term "aggravation" means a permanent worsening of the disability beyond its natural progression.  If aggravation is found then, to the extent possible, the physician should attempt to establish a baseline level of severity of the hypertension prior to aggravation by the diabetes.

The examiner is asked to identify the impact in this case, if any, of the line of research presented by the Veteran's representative indicating that diabetes mellitus is a factor in or could lead to hypertension. 

c. Is it at least as likely as not that the Veteran's hypertension was proximately caused or aggravated by his service-connected PTSD?

The examiner is also asked to identify the impact in this case, if any, of the line of research presented by the Veteran's representative regarding the physiological effects of PTSD. 

In providing the requested opinions, the nephrologist should discuss the facts and the medical principles involved and the medical literature submitted by the Veteran and his representative.  The opinions provided should cite to relevant medical literature (as discussed above), including literature not provided by the Veteran, if appropriate.  A rationale for all opinions rendered should be provided.  If a response to any of the aforementioned inquires cannot be provided without resort to speculation, the nephrologist should state as much, and further explain why it is not feasible to provide a medical opinion, to include whether additional information is needed.  References such as "appellant," "patient," or initials may be used to preserve the sense of the opinion.

4. After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

